Citation Nr: 1033994	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 2003 to September 
2006.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2008, a statement of the case 
was issued in November 2008, and a substantive appeal was 
received in December 2008.  A Board hearing was held before the 
undersigned in June 2010.  A copy of the hearing transcript has 
been associated with the claims file.    

Additional VA treatment records were associated with the claims 
file after the statement of the case that had not been considered 
by the RO in association with the issue on appeal.  Regardless, 
as the Board is remanding this issue for further development, the 
RO will have the opportunity to review these records.  

The Board notes that the issues of service connection for 
cervical neck condition, sleep apnea and depression as well as 
entitlement to a total disability rating based on individual 
unemployability were also on appeal from the March 2008 rating 
decision.  The November 2008 statement of the case also addressed 
these issues.  However, in his December 2008 substantive appeal, 
the Veteran stated that he only wished to continue the appeal for 
entitlement to service connection for hypertension.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration of these other issues.  See 38 C.F.R. § 20.204

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran is seeking entitlement to service connection for 
hypertension.  Service treatment records showed elevated blood 
pressure readings, but do not provide a diagnosis of 
hypertension.  Importantly, a May 2006 VA examination prior to 
the Veteran's discharge also noted elevated blood pressure 
readings on examination.    Further, a May 2007 VA treatment 
record again noted elevated blood pressure and subsequent 
treatment records showed a diagnosis of hypertension.  
Accordingly, under the circumstances, the Board finds that the 
Veteran should be afforded a VA examination to determine whether 
the Veteran's hypertension manifested in service, or within one 
year of his discharge from service.  

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has claimed that 
his hypertension is also secondary to his service-connected 
disabilities.  Thus, the VA examiner should also determine 
whether the Veteran's hypertension is proximately due to or 
aggravated by the Veteran's service-connected disabilities, 
pursuant to 38 C.F.R. § 3.310.  

Moreover, at the Board hearing, the Veteran indicated that he had 
received treatment at the San Diego, California VA Medical Center 
(VAMC).  While the claims file includes the May 2006 VA 
examination, which occurred at this VAMC, it does not show 
whether any treatment records were ever requested by the RO.  In 
light of the need to remand for a VA examination, the RO should 
also request any VA treatment records from the San Diego, 
California VAMC. 

Lastly, in his hearing testimony, the Veteran indicated that his 
physician, Dr. Kamath at the VAMC in Kansas City, Kansas, had 
given an opinion that his hypertension was related to his 
service.  However, there is no such opinion in the claims file.  
Thus, as this opinion is pertinent to the Veteran's claim, the RO 
should take appropriate action to obtain such opinion.  
 
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain any treatment records from the San 
Diego, California VAMC.  If there are no 
such records, it should be clearly noted 
in the claims file. 

2.  Appropriate action should be taken, 
including contacting the Veteran, to 
obtain a copy of any opinion concerning 
his hypertension prepared by Dr. Kamath at 
the Kansas City, Kansas VAMC.    

3.  The Veteran should be scheduled for an 
appropriate VA examination for his 
hypertension.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
files and examining the Veteran, the 
examiner should respond to the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
hypertension manifested in service or 
within one year of the Veteran's discharge 
from service?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
hypertension is proximately due to, or 
caused by, the Veteran's service-connected 
disabilities?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
hypertension has been aggravated by the 
Veteran's service-connected disabilities?

A rationale should be furnished for all 
opinions expressed. 

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

5.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the entire 
record to specifically include all evidence 
received since the statement of the case 
and readjudicated the issue on appeal under 
both direct and secondary (including by 
aggravation) theories of entitlement.  If 
the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


